[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Here both parties seek summary judgment as to the effect of a stock transfer restriction agreement upon a testamentary and interfamily gift of closely held family business stock. This issue is, however, not presently amenable to summary judgment. CT Page 1151 The issue of the intent to cover such an interfamily and testamentary transfer should be decided by a trier of fact. Summary judgment is unavailable where there is a material issue of fact. Suarez v. Dickment Plastics Corp., 229 Conn. 99-105;United Oil Co. v. Urban Redevelopment Commission, 158 Conn. 364,376.
Accordingly, both motions for summary judgment are denied.
McDONALD, J.